Citation Nr: 1629039	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-48 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine degenerative joint disease (DJD), including as due to service connected lumbar spine disability.

2.  Entitlement to service connection for cervical spine DJD, including as due to service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence was not received to reopen the claim.

In April 2016, the Veteran testified at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  A September 2004 rating decision denied entitlement to service connection for cervical spine DJD.  The Veteran did not appeal the decision and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the September 2004 rating decision raises a reasonably possibility of substantiating the claim.

3.  The evidence as to whether the Veteran's cervical spine DJD is causally connected to active service is at least in equipoise.

CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for cervical spine DJD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 (2015).

2.  New and material evidence to reopen a claim of entitlement to service connection for cervical spine DJD has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements for entitlement to service connection for cervical spine DJD have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The decision below is entirely favorable to the Veteran.  Hence, discussion of VA's compliance with the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, will serve no useful purpose.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For veterans who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, if arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background of Initial Claim

The Veteran applied for service connection in May 2004, on a secondary basis.  Service connection was already in effect for a lumbar spine disability.  Service treatment records (STR) noted treatment for a low back disorder but no complaints of or treatment for a cervical spine disorder.  The Report of Medical Examination For Separation noted a normal spine.  A VA examination report reflects the examiner's opinion that there was no relationship between the Veteran's lumbar and cervical spine disorders but, based on the Veteran's reported history, it was more likely due to the four years of heavy physical work that the Veteran performed while in active service.  The examiner noted further that he could not be certain.  (09/03/2004 VBMS entry-VA Examination)  The September 2004 rating decision denied the claim on a secondary basis and, it noted the examiner's opinion but determined that it was speculative.  (09/23/2004 VBMS entry-Rating Decision-Narrative)

An October 2004 RO letter informed the Veteran of the rating decision and of his appeal rights.  There is no indication in the claims file that the Veteran appealed the decision or submitted additional evidence within one year.  Hence, it became final.  See 38 C.F.R. §§ 3.156, 20.302.  VA received the Veteran's application to reopen the claim in November 2009.  (11/17/2009 VBMS entry-VA 21-4138)

New and Material Evidence

Although the April 2012 Supplemental Statement of the Case (SSOC) reflects that the RO obtained a medical nexus review of the claims file to resolve conflicting medical opinions, it does not note that the claim was reopened and denied on the merits.  Cf. 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

The evidence added to the record since the September 2004 rating decision includes the opinions of VA examiners who found that the Veteran's cervical spine disorder is directly causally connected to his active service, and the Veteran's sworn testimony at the Board hearing.  The Veteran is fully competent to report the history of his neck disability and its symptoms.  See 38 C.F.R. § 3.159(a)(2).  He testified that he was assigned to an Air Force civil engineering unit, and his MOS was a concrete and masonry specialist.  The Veteran testified further that pouring and finishing concrete was a physically demanding job that eventually took its toll on his back and then his neck.  Because his back was significantly worse, he did not really focus on his neck while he was in service.

STRs dated in August 1973 note that the Veteran strained his back pouring concrete.  After an X-ray revealed significant L5 pathology, he was placed on Profile.  The Veteran testified that he had continuous neck pain in after service.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's testimony and the medical evidence added to the claims file since the 2004 rating decision meet the standard for new and material evidence.  Indeed, they address the relationship between a current neck disorder and active service.  Hence, the claim is reopened.  38 C.F.R. § 3.156.  The Board finds further that the merits of the appeal may be addressed without further development.

In VA outpatient records, VA physicians opined that, given the Veteran's reported history, the lumbar spine disability contributed to the degenerative changes of the cervical spine (06/02/2010 VBMS-Medical Treatment-Government Facility, pp 1-2); and, that the cervical spine disorder was caused in part and made worse by the immobility of the lumbar spine.  (09/07/2011 VBMS-Medical Treatment-Government Facility).  As noted earlier, the RO obtained a medical review of the file to resolve conflicting medical opinions.  The examiner opined that, while the Veteran's cervical spine disability was not due to the lumbar spine disability, that given his history, it was due to his activities in active service, to include pavement maintenance.  (11/09/2011 VBMS entry-VA Examination, p. 3)

The Veteran's testimony has been entirely consistent with the circumstances of his active service.  Given the lay testimony and the state of the medical opinions, the Board finds that the evidence is at least in equipoise as to whether service connection is warranted for a neck disability.  See 38 C.F.R. § 3.102.  The fact that the examiners rendered positive nexus opinions for direct rather than secondary service connection is not an impediment to an allowance, as the Veteran's claim encompasses all theories of entitlement.  

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for cervical spine DJD is granted.
 
Entitlement to service connection for cervical spine DJD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


